DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5-10, 14-20 are objected to because of the following informalities: “the an inside surface” is in error for “an inside surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1 and 10, the limitation “a second hinge stop configured for connection to the second end of the link via the second pin” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification discloses: “the connection of the second hinge stop 368 to the link 360 is typically a rigid connection, such that the second hinge stop 368 is prevented from movement with respect to the link 360. For example, in various embodiments, the second hinge stop 368 is welded or bolted to the second end 363 of the link 360 or, in various embodiments, the second hinge stop 368 and the link 360 are constructed as a monolithic or single-piece unit” (para 22). This does not teach that the second hinge stop is connected to the second end of the link via the second pin. Furthermore, the drawings do not show the connection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6189832 (Jackson).
Regarding claim 1, 5-10, 14-18, Jackson teaches a cowl system for a nacelle of an aircraft, comprising (Fig 1; nacelle 18 of an aircraft; Fig 5-8, col 4 l. 51-col 5 l. 8; cowl 22): a fixed structure (pylon 16); a cowl pivotally mounted to the fixed structure via a dual axis hinge (Fig 5-8; dual axis hinge including rod 42 securing cowl 22 to fixed structure/pylon 16; col 4 l. 51-col 5 l. 8; cowl 22 pivots relative to pylon 16 – see Fig 2), comprising: a link having a first end and a second end (link 42 with first end connected to the cowl and a second end connected to the pylon); a first pin configured to pivotally secure the first end of the link to the fixed structure (first pin 208) and a second pin configured to pivotally secure the second end of the link to a first end of a cowl flange connected to and extending from an inside surface of the cowl via a second end of the cowl flange (col 5 l. 53-col 6 l. 9; second pin 214 pivotally secures the second end of the link to a first end of cowl flange 76; cowl flange 76 extends from an inside surface of the cowl via a second end of the cowl flange at pin 218; col 6 ll. 27-30; housing 38, and cowl flange 76, is mounted to latch rim/surface 204 within the cowl 22 – i.e. an inside surface of the cowl); and a first hinge stop connected to the cowl flange (first hinge stop 406 is connected to the cowl flange 76 via the walls of housing 38 – see Fig 4-6) and a second hinge stop connected to the second end of the link via the second pin (second hinge stop 210 connects to the second end of the link via element 75 and the second pin 214 – col 5 l. 53-col 6 l. 9), the first hinge stop includes a first face and the second hinge stop includes a second face configured to abut the first face when the cowl is rotated toward a closed position (Fig 5 is closed position of the cowl; first hinge stop 406 has a first face and second hinge stop 210 has a second face which abut in the closed position – see col 6 ll. 48-57), wherein the first face and the second face are configured to separate when the cowl is rotated toward an open position (see Fig 6), wherein the fixed structure is a pylon (col 4 ll. 51-61), wherein the first pin is connected to a pylon flange connected to and extending from the pylon (first pin 208 is connected to pylon flange 202 – see col 6 ll. 28-47 and Fig 3-4), the first pin is configured for coaxial disposition with a hinge line of the cowl (see Fig 5-8; cowl rotates at least partially about the center axis of pin 208; thus, the hinge line of the cowl is also the axis of the first pin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6189832 (Jackson) in view of US 5203525 (Remlaoui).
Regarding claim 19, Jackson fails to teach a second, third, and fourth hinge pivotally mounting the cowl to the fixed structure. However, Remlaoui teaches that a cowl may be mounted for rotation on a fixed structure by four hinges (col 3 ll. 10-31; Fig 1; four hinges 20, 22, 24, 26 mounting cowl 16 to pylon 12). It would have been obvious to one of ordinary skill in the art at the time of filing to add four hinges pivotally mounting the cowl to the fixed structure to the engine of Jackson in order to provide an improved hinge system and support, as taught by Remlaoui (col 1 l. 49-col 2 l. 40). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a second, third, and fourth hinge yields predictable results.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6189832 (Jackson) in view of US 5203525 (Remlaoui) as applied to claim 19 above, and further in view of US 5864922 (Kraft).
Regarding claim 20, Jackson in view of Remlaoui as discussed thus far fails to teach the second hinge including a clevis and a lug. However, Kraft teaches a rotatable cowl comprising a hinge including a clevis and a lug (Fig 5, 10, 11; col 5 l. 35-col 6 l. 9; hinge comprising clevis 120 and lug 134). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the second hinge with a clevis and a lug in order to ensure alignment during rotation, as taught by Kraft (col 6 ll. 20-35). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a hinge with a clevis and lug yields predictable results.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Applicant’s arguments have been considered but do not apply to the new interpretation of Jackson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741